Citation Nr: 0835298	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  02-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of basic eligibility for non-service-
connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The appellant has recognized guerilla service from September 
28, 1944 to May 31, 1945 and recognized active service as a 
new Philippine Scout from May 2, 1946 to March 23, 1949.  

This case was previously before the Board in May 2004, at 
which time the Board determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for entitlement to non-service-connected disability 
pension benefits.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  After 
litigation of the issues, a CAVC Order was issued, in 
December 2005, vacating the May 2004 Board decision and 
remanding the appellant's claim for reasons which will be 
further explained herein.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The December 2005 CAVC Order indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the May 2004 decision, and 
for compliance with the statutory duty to notify.

Specifically, the CAVC Order noted that VA has a duty to 
notify an appellant of the information and evidence not of 
record that is necessary to substantiate the claim; to 
indicate which information and evidence VA will obtain and 
which information and evidence the claimant is expected to 
provide; and to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Court also noted that a previous decision held that 
veteran status is an essential part of a claim for benefits 
and that the Secretary's failure to properly inform a 
Philippine claimant of the evidence necessary to substantiate 
qualifying service for entitlement to VA benefits constitutes 
a first-notice-element violation.  See Pelea v. Nicholson, 19 
Vet. App. 296, 305-06 (2005).  

However, the Court also noted that the appellant was not 
issued a Veterans Claims Assistance Act of 2000 (VCAA) notice 
letter.  The Court also noted that, even if the appellant is 
not entitled to the benefits as a matter of law, he should 
have been given an opportunity to show he had established 
qualifying service.  See Id. at 309-09.  Accordingly, on 
remand the RO should issue a content-complying VCAA notice 
letter.  

In this regard, the Board notes that VA is no longer required 
to request that the appellant submit evidence and/or 
information in his possession to the AOJ.  See 38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  However, as applied in this case, the Court's order 
is the law of the case, and its recitation of the 
requirements of VCAA includes notice that he is to provide 
any evidence in his possession that pertains to the claim.

The Board additionally notes that there are specific 
requirements regarding the VCAA notice and reopening claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court held 
that the VCAA notice in a matter where the veteran is 
attempting to reopen a claim must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the RO should issue a 
notice letter that complies with the decision in Kent.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, as indicated in the CAVC remand.  Accordingly, the 
case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) are fully complied with.  (As 
noted above, that notice should include 
notice that the appellant should submit 
any evidence in his possession that 
pertains to the claim.)  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
addresses all evidence submitted since the 
last supplemental statement of the case, 
and afforded the appropriate opportunity 
to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



